NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MARCUS L. HARRISON,                              No. 14-16962

               Plaintiff - Appellant,            D.C. No. 3:11-cv-03186-JST

 v.
                                                 MEMORANDUM*
E. SMITH, Officer; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Marcus L. Harrison, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendant Smith retaliated against him by issuing a disciplinary report. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Brodheim v. Cry,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

      The district court properly dismissed Harrison’s action as barred by res

judicata because Harrison raised nearly identical claims against the same defendant

in a prior federal action where the district court granted summary judgment on the

merits. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956-57 (9th Cir. 2002) (setting

forth elements of the doctrine of res judicata, and explaining that res judicata bars

“any claims that were raised or could have been raised ” in a prior action); see also

Fed. R. Civ. P. 41(b) (a dismissal other than for lack of jurisdiction, improper

venue, or improper joinder “operates as an adjudication upon the merits”).

      Harrison’s request for judicial notice, as set forth in his opening brief, is

denied.

      Harrison’s motion for extension of time to file his reply brief, filed on

April 6, 2015, is denied as unnecessary.

      AFFIRMED.




                                           2                                      14-16962